DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13, 15-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An augmented reality display system comprising: 
a set of stacked, spaced-apart waveguides, wherein each of the waveguides comprises: 
an optically transmissive core layer having a first major surface opposite an a second major surface; and 
an optically transmissive auxiliary layer on the first major surface, the auxiliary layer comprising a plurality of nanophotonic structures, the nanophotonic structures comprising: 
incoupling diffractive optical elements configured to direct the modulated light into the waveguide; and 
outcoupling diffractive optical elements configured to extract incoupled modulated light out of the waveguide, 
wherein the auxiliary layer is thinner than the core layer and is formed of a material different from material forming the core layer, 
a spatial light modulator configured to provide modulated light containing image information to the waveguides.
Claims 15-17 and 19-21 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883